Case 2:19-cv-02910-JS Document1 Filed 07/03/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL BROTHERHOOD OF : CIVIL ACTION
ELECTRICAL WORKERS LOCAL UNION : NO.
NO. 98 HEALTH & WELFARE FUND, :
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL UNION
NO. 98 ZONE 2 PENSION PLAN,
1719 Spring Garden Street
Philadelphia, PA 19130,

and
LOCAL UNION 98 OF THE INTERNATIONAL
BROTHERHOOD OF ELECTRICAL
WORKERS
1701 Spring Garden Street
Philadelphia, PA 19130,

Plaintiffs,
V.

NW SIGN INDUSTRIES, INC.
360 Crider Avenue
Moorestown, NJ 08057,

and
RONALD BRODIE
c/o NW Sign Industries, Inc.
360 Crider Avenue

Moorestown, NJ 08057,
Defendants.

COMPLAINT

JURISDICTION AND VENUE

1. The jurisdiction of this Court is invoked pursuant to §502(a)(3)(B), (d)(1) and (f)
of the Employee Retirement Income Security Act (hereinafter “ERISA”), 29 U.S.C. §§1132
(a)(3)(B), (d)(1) and (f), and §301(a) of the Labor Management Relations Act (hereinafter
“LMRA”), 29 U.S.C. §185(c).

2. This Court is one of proper venue under ERISA §§502(e)(2) and 4301(d), 29

U.S.C. §§1132(e)(2) and 1451(d), respectively, and the LMRA, 29 U.S.C. §185(a), because all
Case 2:19-cv-02910-JS Document1 Filed 07/03/19 Page 2 of 9

Plaintiffs have offices in the Eastern District of Pennsylvania and the breach occurred in the

Eastern District of Pennsylvania.

PARTIES

3. At all times relevant hereto, Plaintiffs International Brotherhood of Electrical
Workers Local Union No. 98 Health & Welfare Fund (successor to the Local Union 98 Zone 2
Health & Welfare Plan) (hereinafter the “Health Plan”), and the International Brotherhood of
Electrical Workers Local Union No. 98 Zone 2 Pension Plan (successor to the Local Union 380
Pension Fund) (hereinafter the “Pension Plan”) (hereinafter collectively the “Funds’) are trust
funds established under 29 U.S.C. § 186(c)(5) and “multiemployer plans” and “employee benefit
plans” within the meaning of 29 U.S.C. § 1002(37), (1), (2) and (3).

4, At all times relevant hereto, Plaintiff Local Union 98 of the International
Brotherhood of Electrical Workers (hereinafter “Local 98”) is an unincorporated association
commonly referred to as a labor union, and is the exclusive representative for the purposes of
collective bargaining of certain employees of Defendant NW Sign Industries, Inc. who are
and/or were employed in an industry affecting interstate commerce within the meaning of 29
U.S.C. §§152(5), (6) and (7), 185(a) and 1002 (4), (11), and (12).

5. Local 98 is a successor to the International Brotherhood of Electrical Workers,
Local 380 (hereinafter “Local 380”).

6. Plaintiffs maintain their principal place of business and are administered from

offices listed in the caption which are located in the Eastern District of Pennsylvania.
Case 2:19-cv-02910-JS Document1 Filed 07/03/19 Page 3 of 9

7. Defendant NW Sign Industries, Inc. (hereinafter the Employer’) is an employer
in an industry affecting commerce within the meaning of 29 U.S.C. §§152(2), (6) and (7),
1002(5), (11) and (12) which maintains the business address listed in the caption.

8. Defendant Ronald Brodie (hereinafter “Brodie”’) is an owner and/or officer of the
Employer with control over the assets of the Employer. Brodie maintains a business address
listed in the caption.

9. Defendant Employer is and has been a party to a series Collective Bargaining
Agreements with Local 98, and/or its predecessor Local 380 (hereinafter the “CBA”). By virtue
of the CBA, the Employer agreed:

(a) to deduct contractual deductions from the paychecks of employees covered by the

collective bargaining agreement and to remit those amounts, and to pay contractually

required contributions, to the Funds and Local 98 (collectively the “Plaintiffs”);

(b) to file monthly remittance reports with the Plaintiffs listing all employees for

whom contributions were due under the collective bargaining agreement and the total

number of hours each such employee worked during that month;

(c) to produce, upon request by the Funds, individually or jointly, all books and

records deemed necessary to conduct an audit of the Employer’s records concerning its

obligations to the Funds; and

(d) to pay liquidated damages and all costs of litigation, including attorneys’ fees,

expended to collect any amounts due as a consequence of the Employer’s failure to

comply with its contractual obligations as described in subparagraphs (a), (b), or (c).

A true and correct copy of the CBA is attached as Exhibit A.
10. Pursuant to the CBA and the Funds’ delinquency policy, any contribution that is

not received by its due date is charged interest at the Internal Revenue Service rate.

11. Pursuant to the CBA and the Funds’, late payments are also charged liquidated

damages equal to ten percent (10%) of the principal delinquency.
Case 2:19-cv-02910-JS Document 1 Filed 07/03/19 Page 4 of 9

COUNT ONE
Plaintiffs v. Employer
Delinquent Reported Amounts

12. The above paragraphs are incorporated herein by reference as though duly set
forth at length.
13. Defendant Employer submitted remittance reports for the months of February

2018 through November 2018, and January 2019 through February 2019 documenting that a
total of $37,572.00 in principal contributions were due. A true and correct copy of the remittance
reports are attached hereto as Exhibit B.

14. No remittance reports were submitted for the months of December 2019, and
March 2019 through May 2019, the last reporting month to become due as of the date of this
Complaint.

15. | No payments were submitted for any month since February 2018, whether
reported or unreported.

16. As of June 20, 2019, the delinquency documented by the reported months of
February 2018 through November 2018, and January 2019 through February 2019 accrued
$1,037.40 in interest and was assessed $3,757.20 in liquidated damages.

17. In addition, the delinquent principal contribution has and will accrue interest on a
daily basis until paid after June 20, 2019 in accordance with the CBA, the Funds’ delinquency
policy, and 29 U.S.C. §1132(g)(2)(B).

18. Despite that notice the Employer has failed and refused to pay the above amounts.

19. In addition to the principal, interest, and liquidated damages set forth above,
Defendant Employer owes to Plaintiffs attorneys’ fees and costs of litigation, pursuant to the

CBA, the Funds’ delinquency policy, and 29 U.S.C. §1132(g)(2)(D).
Case 2:19-cv-02910-JS Document1 Filed 07/03/19 Page 5of9

WHEREFORE, Plaintiffs ask that the Court:

(1) Enter judgment in favor of the Plaintiffs and against Defendant Employer for
$81,910.88 in unpaid principal contributions for the months of February 2018
through November 2018, and January 2019 through February 2019, pursuant
to the CBA and 29 U.S.C. §1132(g)(2)(A);

(2) Enter judgment in favor of the Plaintiffs and against the Defendant Employer
for $1,037.40 for interest on the principal amounts in (1) as of June 20, 2019,
pursuant to the CBA and 29 U.S.C. §1132(g)(2)(B);

(3) Enter judgment in favor of the Plaintiffs and against the Defendant Employer
for such additional interest that accrues on the amounts set forth in (1) after
June 20, 2019, calculated at the I.R.S. rate, pursuant to the CBA and 29
US.C. §1132(g)(2)(B);

(4) Enter judgment in favor of the Plaintiffs and against the Defendant Employer
for $8,191.09 in liquidated damages on the principal amounts set forth in (1),
pursuant to the CBA and 29 U.S.C. §1132(g)(2)(C);

(5) Enter judgment in favor of the Plaintiffs and against the Defendant Employer
for attorneys’ fees and costs, pursuant to the CBA and 29 U.S.C.
§1132(g)(2)(D); and

(6) Grant any other further relief the court finds just and proper.

COUNT TWO
Plaintiffs v. Employer
Delinquent Unreported Amounts—Payroll Audit

20. The above paragraphs are incorporated herein by reference as though duly set
forth at length.
21. The amounts shown to be due in the remittance reports are self-reported. That is,

the Employer prepares the remittance reports which document the amounts due each month

itself.
Case 2:19-cv-02910-JS Document1 Filed 07/03/19 Page 6 of 9

22. | No remittance reports were submitted for the months of December 2018, and
March 2019 through May 2019, the last reporting month to become due as of the date of this
Complaint.

23. | The documents necessary to check the accuracy of the remittance reports that
were submitted and to determine the amounts that should have been reported for the unreported
months are the Employer’s financial books and records, which are in the exclusive possession
and control of the Defendant Employer.

24. In order to check the accuracy of those reports, Plaintiffs employ an outside
auditor to confirm that the correct amounts were reported and paid to the Plaintiffs.

25. Any hardship the Employer will incur by being ordered to provide the Plaintiffs
auditor with access to its books and records is outweighed by the interest of the Plaintiffs to
assure that the correct amounts are reported and paid to the Plaintiffs by the Employer, as
required by the collective bargaining agreement and ERISA.

26. There is no adequate remedy at law.

27. | Under ERISA the Funds are authorized to seek equitable relief against a

contributing employer, which includes legal action to compel an employer to submit to an audit.

29 U.S.C. §1132(a)(3\(B).

WHEREFORE, plaintiffs ask that the Court:

(1) Enter an Order requiring the Contributing Employer to produce the books and
records necessary to conduct a payroll audit to determine the amounts owed to
the Plaintiffs for the period from February 2018, to present;

(2) Enter judgment in favor of the Plaintiffs and against the defendant
Contributing Employer for any additional amounts revealed to be owed by the

audit; and
Case 2:19-cv-02910-JS Document 1 Filed 07/03/19 Page 7 of 9

(3) Grant any other further relief the court finds just and proper.

COUNT THREE
Funds v. Brodie
28. | The above paragraphs are incorporated herein by reference as though duly set
forth at length.

29. Section 2(b) of the Health Plan’s Trust Agreement, as amended on July 28, 2004,
states as follows:
Title to all monies paid into said Fund shall be vested in the Trustees
of the Fund, in trust as of the date the employer’s obligation to
contribute arises.
A true and correct copy of the Health Plan’s Trust Agreement’s July 28, 2004 amendment is
attached hereto as Exhibit C.
30. — Article VII, Section 1(d) of the Pension Plan’s Trust Agreement, as amended on
November 19, 2015 states as follows:
Title to and possession of all monies which are contributions to be
paid into the Fund shall be vested in the Trustees of the Fund as of
the date the Covered Employer’s obligation to contribute arises.
A true and correct copy of the November 19, 2015 Amendment to the Pension Plan Trust
Agreement is attached also hereto as Exhibit D.
31. Pursuant to the Agreement and Declaration of Trusts governing each of the Plaintiff
Funds, the title to and possession of all monies which are contributions to be paid into the Funds
are vested in the Trustees of the Funds as of the date the employer’s obligation to contribute arises.

32. Once employees of the Employer performed bargaining unit work, the monies due

to the Funds became an asset of the Funds upon the date such amounts became due pursuant to

the collective bargaining agreement.
Case 2:19-cv-02910-JS Document1 Filed 07/03/19 Page 8 of 9

33.  Atall relevant times, Defendant Ronald Brodie has been and is the principal officer
of the Defendant Employer. In this capacity, Brodie was ultimately responsible for preparing,
reviewing, authorizing payment, and submitting monthly reports and contributions to the
Plaintiffs.

34. | Thus, Defendant Brodie exercised control over the disposition of money that
became a plan asset immediately upon the date the Employer’s obligation to contribute arose.

35. | Based on the functions that Defendant Brodie performed, he individually
maintained both formal and practical authority to direct that proper fringe benefit contributions be
paid to the Plaintiffs at all times relevant hereto.

36. Based on the functions Defendant Brodie performed, he exercised authority and
control over the management and disposition of certain Trust Fund assets.

37. As a result of exercising control and management over Trust Fund assets,
Defendant Brodie is a fiduciary under ERISA.

38. | Under ERISA, a fiduciary is required to “discharge his duties with respect to a plan
solely in the interest of the participants and beneficiaries... for the exclusive purpose of... providing
benefits to [them].” 29 U.S.C. §1104(a)(1).

39. A fiduciary who uses Trust Fund assets to satisfy other personal or business
obligations breaches the fiduciary duty under ERISA.

40. | Because Defendant Brodie willfully and intentionally used Trust Fund assets
contained within his personal accounts and the accounts of Defendant Employer for purposes other
than the exclusive purpose of providing benefits to the Trust Fund participant and beneficiaries,

Defendant Brodie breached his fiduciary duty.
Case 2:19-cv-02910-JS Document 1 Filed 07/03/19 Page 9 of 9

41. Under ERISA, “any person who is a fiduciary with respect to the plan who breaches
any one of the responsibilities, obligations, or duties imposed upon fiduciaries” is personally liable
“to make good to such plan any losses to the plan resulting from each such breach, and to restore
the plan any profits of such fiduciary which have been made through the use of assets of the plan
by the fiduciary...” 29 U.S.C. §1109(a).

42. Defendant Brodie is personally liable for the portion of the principal contributions,
and interest and liquidated damages attributed thereto, due to the Health Plan and Pension Plan
under ERISA, jointly and severally with the Defendant Employer.

WHEREFORE, Plaintiffs ask that the Court:

(1) Declare that Ronald Brodie is a fiduciary of the Health Plan and Pension Plan
by virtue of his exercise and control of plan assets and that Field be found in
breach of his fiduciary duties;

(2) Enter judgment against Brodie holding him liable, jointly and severally, with
Defendant Employer for the portion of the principal delinquency due to the
Health Plan and Pension Plan, as well as the interest, liquidated damages and
attorneys’ fees and costs on said amounts as found to be owed by Defendant
Employer in this matter; and

(3) Grant any other further relief the court finds just and proper.

CLEARY, JOSEM & TRIGIANI EL?

diel
BY: YL] JL

pas CLIAM OSEM: ESQUIRE
Zk REMY MEYER, ESQUIRE
Constitutfor Place
325 Chestnut Street, Suite 200
Philadelphia, PA 19106
(215) 735-9099
wtjosem@cjtlaw.org
jmeyer@cjtlaw.org

 

DATED: June 27, 2019
